Title: From Thomas Jefferson to Philip Mazzei, 6 May 1787
From: Jefferson, Thomas
To: Mazzei, Philip



Dear Sir
Marseilles May 6. 1787.

I found at Aix your favor of the 17th. April, on my return thither the 3d. inst. I now inclose the order you desire. I think I cannot be at Paris before the 15th. of June but shall make a point to be there at that time on account of the approaching Packet. I have made a little tour from Nice across the Alps at the Col de Tende, to Turin, thence thro’ the rice country of the Vercellese, Novarese, Milanese, by Milan to Pavia, thence to Genoa, from Genoa about half way by sea, the other half by land to Nice. This will afford us topics for some conversations when I shall have the pleasure of seeing you at Paris. I have received a letter from the Govr. E. R. in which is the following paragraph (date Jan. 28. 1787.) ‘Being engaged in preparing for an official visit to the naval offices below I shall for the present only beg you to inform Mr. Mazzei that I have remitted him money—wrote to him in the summer—am settling with Mr. Webb, and shall give him a full detail very soon.’
I inclose you two letters which, being under my cover, have come to me from Paris. I thank you for your attention to James, and will pursue the party you propose of leaving him to the antient cook. With respect to the new one should he not give some reason why he is entitled to more than his master demands? Should he not shew that some person has been fool enough to give him half a guinea a day? Is there any proportion between the annual price of 1200.₶ or monthly one of 200.₶ and the daily one of 12₶? These however are only my grumblings, for I suppose I must finish by paying. I have desired Mr. Short to give the order relative to the servants. I set out tomorrow morning very early on my Western tour, and it being the hour of bed, I shall bid you Adieu after assurances of the sincere esteem with which I am Dr. Sir your friend & servt.,

Th: Jefferson

